

	

		II

		109th CONGRESS

		1st Session

		S. 1756

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a Department of Peace and

		  Nonviolence.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Department of Peace and

			 Nonviolence Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—ESTABLISHMENT OF DEPARTMENT OF PEACE AND

				NONVIOLENCE

					Sec. 101. Establishment of Department of Peace and

				Nonviolence.

					Sec. 102. Responsibilities and powers.

					Sec. 103. Principal officers.

					Sec. 104. Office of Peace Education and Training.

					Sec. 105. Office of Domestic Peace Activities.

					Sec. 106. Office of International Peace Activities.

					Sec. 107. Office of Technology for Peace.

					Sec. 108. Office of Arms Control and Disarmament.

					Sec. 109. Office of Peaceful Coexistence and Nonviolent

				Conflict Resolution.

					Sec. 110. Office of Human Rights and Economic

				Rights.

					Sec. 111. Intergovernmental Advisory Council on Peace and

				Nonviolence.

					Sec. 112. Consultation required.

					Sec. 113. Authorization of appropriations.

					TITLE II—ADMINISTRATIVE PROVISIONS AND TRANSFERS OF AGENCY

				FUNCTIONS

					Sec. 201. Staff.

					Sec. 202. Transfers.

					Sec. 203. Conforming amendments.

					TITLE III—FEDERAL INTERAGENCY COMMITTEE ON PEACE AND

				NONVIOLENCE

					Sec. 301. Federal Interagency Committee on Peace and

				Nonviolence.

					TITLE IV—ESTABLISHMENT OF PEACE DAY

					Sec. 401. Peace Day.

				

			IESTABLISHMENT OF

			 DEPARTMENT OF PEACE AND NONVIOLENCE

			101.Establishment

			 of Department of Peace and Nonviolence

				(a)EstablishmentThere

			 is hereby established a Department of Peace and Nonviolence (hereinafter in

			 this Act referred to as the Department), which shall—

					(1)be a cabinet-level

			 department in the executive branch of the Federal Government; and

					(2)be dedicated to

			 peacemaking and the study of conditions that are conducive to both domestic and

			 international peace.

					(b)Secretary of

			 Peace and NonviolenceThere shall be at the head of the

			 Department a Secretary of Peace and Nonviolence (hereinafter in this Act

			 referred to as the Secretary), who shall be appointed by the

			 President, with the advice and consent of the Senate.

				(c)MissionThe

			 Department shall—

					(1)hold peace as an

			 organizing principle, coordinating service to every level of American

			 society;

					(2)endeavor to

			 promote justice and democratic principles to expand human rights;

					(3)strengthen

			 nonmilitary means of peacemaking;

					(4)promote the

			 development of human potential;

					(5)work to create

			 peace, prevent violence, divert from armed conflict, use field-tested programs,

			 and develop new structures in nonviolent dispute resolution;

					(6)take a proactive,

			 strategic approach in the development of policies that promote national and

			 international conflict prevention, nonviolent intervention, mediation, peaceful

			 resolution of conflict, and structured mediation of conflict;

					(7)address matters

			 both domestic and international in scope; and

					(8)encourage the

			 development of initiatives from local communities, religious groups, and

			 nongovernmental organizations.

					102.Responsibilities

			 and powers

				(a)In

			 generalThe Secretary shall—

					(1)work proactively

			 and interactively with each branch of the Federal Government on all policy

			 matters relating to conditions of peace;

					(2)serve as a

			 delegate to the National Security Council;

					(3)call on the

			 intellectual and spiritual wealth of the people of the United States and seek

			 participation in its administration and in its development of policy from

			 private, public, and nongovernmental organizations; and

					(4)monitor and

			 analyze causative principles of conflict and make policy recommendations for

			 developing and maintaining peaceful conduct.

					(b)Domestic

			 responsibilitiesThe Secretary shall—

					(1)develop policies

			 that address domestic violence, including spousal abuse, child abuse, and

			 mistreatment of the elderly;

					(2)create new policies

			 and incorporate existing programs that reduce drug and alcohol abuse;

					(3)develop new

			 policies and incorporate existing policies regarding crime, punishment, and

			 rehabilitation;

					(4)develop policies to

			 address violence against animals;

					(5)analyze existing

			 policies, employ successful, field-tested programs, and develop new approaches

			 for dealing with the implements of violence, including gun-related violence and

			 the overwhelming presence of handguns;

					(6)develop new

			 programs that relate to the societal challenges of school violence, gangs,

			 racial or ethnic violence, violence against gays and lesbians, and

			 police-community relations disputes;

					(7)make policy

			 recommendations to the Attorney General regarding civil rights and labor

			 law;

					(8)assist in the

			 establishment and funding of community-based violence prevention programs,

			 including violence prevention counseling and peer mediation in schools;

					(9)counsel and

			 advocate on behalf of women victimized by violence;

					(10)provide for

			 public education programs and counseling strategies concerning hate

			 crimes;

					(11)promote racial,

			 religious, and ethnic tolerance;

					(12)finance local

			 community initiatives that can draw on neighborhood resources to create peace

			 projects that facilitate the development of conflict resolution at a national

			 level and thereby inform and inspire national policy; and

					(13)provide

			 ethical-based and value-based analyses to the Department of Defense.

					(c)International

			 responsibilitiesThe Secretary shall—

					(1)advise the

			 Secretary of Defense and the Secretary of State on all matters relating to

			 national security, including the protection of human rights and the prevention

			 of, amelioration of, and de-escalation of unarmed and armed international

			 conflict;

					(2)provide for the

			 training of all civilian United States personnel who administer postconflict

			 reconstruction and demobilization in war-torn societies;

					(3)sponsor country

			 and regional conflict prevention and dispute resolution initiatives, create

			 special task forces, and draw on local, regional, and national expertise to

			 develop plans and programs for addressing the root sources of conflict in

			 troubled areas;

					(4)provide for

			 exchanges between the United States and other nations of individuals who

			 endeavor to develop domestic and international peace-based initiatives;

					(5)encourage the

			 development of international sister city programs, pairing United States cities

			 with cities around the globe for artistic, cultural, economic, educational, and

			 faith-based exchanges;

					(6)administer the

			 training of civilian peacekeepers who participate in multinational nonviolent

			 police forces and support civilian police who participate in

			 peacekeeping;

					(7)jointly with the

			 Secretary of the Treasury, strengthen peace enforcement through hiring and

			 training monitors and investigators to help with the enforcement of

			 international arms embargoes;

					(8)facilitate the

			 development of peace summits at which parties to a conflict may gather under

			 carefully prepared conditions to promote nonviolent communication and mutually

			 beneficial solutions;

					(9)submit to the

			 President recommendations for reductions in weapons of mass destruction, and

			 make annual reports to the President on the sale of arms from the United States

			 to other nations, with analysis of the impact of such sales on the defense of

			 the United States and how such sales affect peace;

					(10)in consultation

			 with the Secretary of State, develop strategies for sustainability and

			 management of the distribution of international funds; and

					(11)advise the United

			 States Ambassador to the United Nations on matters pertaining to the United

			 Nations Security Council.

					(d)Human security

			 responsibilitiesThe Secretary shall address and offer nonviolent

			 conflict resolution strategies to all relevant parties on issues of human

			 security if such security is threatened by conflict, whether such conflict is

			 geographic, religious, ethnic, racial, or class-based in its origin, derives

			 from economic concerns (including trade or maldistribution of wealth), or is

			 initiated through disputes concerning scarcity of natural resources (such as

			 water and energy resources), food, trade, or environmental concerns.

				(e)Media-related

			 responsibilitiesRespecting the first amendment of the

			 Constitution of the United States and the requirement for free and independent

			 media, the Secretary shall—

					(1)seek assistance in

			 the design and implementation of nonviolent policies from media

			 professionals;

					(2)study the role of

			 the media in the escalation and de-escalation of conflict at domestic and

			 international levels and make findings public; and

					(3)make

			 recommendations to professional media organizations in order to provide

			 opportunities to increase media awareness of peace-building initiatives.

					(f)Educational

			 responsibilitiesThe Secretary shall—

					(1)develop a peace

			 education curriculum, which shall include studies of—

						(A)the civil rights

			 movement in the United States and throughout the world, with special emphasis

			 on how individual endeavor and involvement have contributed to advancements in

			 peace and justice; and

						(B)peace agreements

			 and circumstances in which peaceful intervention has worked to stop

			 conflict;

						(2)in cooperation

			 with the Secretary of Education—

						(A)commission the

			 development of such curricula and make such curricula available to local school

			 districts to enable the utilization of peace education objectives at all

			 elementary and secondary schools in the United States; and

						(B)offer incentives

			 in the form of grants and training to encourage the development of State peace

			 curricula and assist schools in applying for such curricula;

						(3)work with

			 educators to equip students to become skilled in achieving peace through

			 reflection, and facilitate instruction in the ways of peaceful conflict

			 resolution;

					(4)maintain a site on

			 the Internet for the purposes of soliciting and receiving ideas for the

			 development of peace from the wealth of political, social and cultural

			 diversity;

					(5)proactively engage

			 the critical thinking capabilities of grade school, high school, and college

			 students and teachers through the Internet and other media and issue periodic

			 reports concerning submissions;

					(6)create and

			 establish a Peace Academy, which shall—

						(A)be modeled after

			 the military service academies; and

						(B)provide a 4-year

			 course of instruction in peace education, after which graduates will be

			 required to serve 5 years in public service in programs dedicated to domestic

			 or international nonviolent conflict resolution; and

						(7)provide grants for

			 peace studies departments in colleges and universities throughout the United

			 States.

					103.Principal

			 officers

				(a)Deputy Secretary

			 of Peace and NonviolenceThere shall be in the Department a

			 Deputy Secretary of Peace and Nonviolence, who shall be appointed by the

			 President, by and with the advice and consent of the Senate. During the absence

			 or disability of the Secretary, or in the event of a vacancy in the office of

			 the Secretary, the Deputy Secretary shall act as Secretary. The Secretary shall

			 designate the order in which other officials of the Department shall act for

			 and perform the functions of the Secretary during the absence or disability of

			 both the Secretary and Deputy Secretary or in the event of vacancies in both of

			 those offices.

				(b)Additional

			 positions(1)There shall be in the

			 Department—

						(A)an Assistant Secretary for Peace

			 Education and Training;

						(B)an Assistant Secretary for Domestic

			 Peace Activities;

						(C)an Assistant Secretary for

			 International Peace Activities;

						(D)an Assistant Secretary for Technology

			 for Peace;

						(E)an Assistant Secretary for Arms

			 Control and Disarmament;

						(F)an Assistant Secretary for Peaceful

			 Coexistence and Nonviolent Conflict Resolution;

						(G)an Assistant Secretary for Human and

			 Economic Rights; and

						(H)a General Counsel.

						(2)Each of the Assistant Secretaries and

			 the General Counsel shall be appointed by the President.

					(3)There shall be in the Department an

			 Inspector General, who shall be appointed in accordance with the provisions in

			 the Inspector General Act of 1978 (5 U.S.C. App.).

					(4)There shall be in the Department 4

			 additional officers who shall be appointed by the President. The officers

			 appointed under this paragraph shall perform such functions as the Secretary

			 shall prescribe, including—

						(A)congressional relations

			 functions;

						(B)public information functions,

			 including providing, through the use of the latest technologies, useful

			 information about peace and the work of the Department;

						(C)management and budget functions;

			 and

						(D)planning, evaluation, and policy

			 development functions, including development of policies to promote the

			 efficient and coordinated administration of the Department and its programs and

			 encourage improvements in conflict resolution and violence prevention.

						(c)Authority of

			 SecretaryEach officer described in this section shall report

			 directly to the Secretary and shall, in addition to any functions vested in or

			 required to be delegated to such officer, perform such additional functions as

			 the Secretary may prescribe.

				104.Office of Peace

			 Education and Training

				(a)In

			 generalThere shall be in the Department an Office of Peace

			 Education and Training, the head of which shall be the Assistant Secretary for

			 Peace Education and Training. The Assistant Secretary for Peace Education and

			 Training shall carry out those functions of the Department relating to the

			 creation, encouragement, and impact of peace education and training at the

			 elementary, secondary, university, and postgraduate levels, including the

			 development of a Peace Academy.

				(b)Peace

			 curriculumThe Assistant Secretary of Peace Education and

			 Training, in cooperation with the Secretary of Education, shall develop a peace

			 curriculum and supporting materials for distribution to departments of

			 education in each State and territory of the United States. The peace

			 curriculum shall include the building of communicative peace skills, nonviolent

			 conflict resolution skills, and other objectives to increase the knowledge of

			 peace processes.

				(c)GrantsThe

			 Assistant Secretary of Peace Education and Training shall—

					(1)provide peace

			 education grants to colleges and universities for the creation and expansion of

			 peace studies departments; and

					(2)create a Community

			 Peace Block Grant program under which grants shall be provided to

			 not-for-profit community and nongovernmental organizations for the purposes of

			 developing creative, innovative neighborhood programs for nonviolent conflict

			 resolution and local peacebuilding initiatives.

					105.Office of

			 Domestic Peace Activities

				(a)In

			 generalThere shall be in the Department an Office of Domestic

			 Peace Activities, the head of which shall be the Assistant Secretary for

			 Domestic Peace Activities. The Assistant Secretary for Domestic Peace

			 Activities shall carry out those functions in the Department affecting domestic

			 peace activities, including the development of policies that increase awareness

			 about intervention and counseling on domestic violence and conflict.

				(b)ResponsibilitiesThe

			 Assistant Secretary for Domestic Peace Activities shall—

					(1)develop policy

			 alternatives for the treatment of drug and alcohol abuse;

					(2)develop new

			 policies and build on existing programs responsive to the prevention of crime,

			 including the development of community policing strategies and peaceful

			 settlement skills among police and other public safety officers; and

					(3)develop

			 community-based strategies for celebrating diversity and promoting

			 tolerance.

					106.Office of

			 International Peace Activities

				(a)In

			 generalThere shall be in the Department an Office of

			 International Peace Activities, the head of which shall be the Assistant

			 Secretary for International Peace Activities. The Assistant Secretary for

			 International Peace Activities shall carry out those functions in the

			 Department affecting international peace activities and shall be a member of

			 the National Security Council.

				(b)ResponsibilitiesThe

			 Assistant Secretary for International Peace Activities shall—

					(1)provide for the

			 training and deployment of all Peace Academy graduates and other nonmilitary

			 conflict prevention and peacemaking personnel;

					(2)sponsor country

			 and regional conflict prevention and dispute resolution initiatives in

			 countries experiencing social, political, or economic strife;

					(3)advocate the

			 creation of a multinational nonviolent peace force;

					(4)provide training

			 for the administration of postconflict reconstruction and demobilization in

			 war-torn societies; and

					(5)provide for the

			 exchanges between individuals of the United States and other nations who are

			 endeavoring to develop domestic and international peace-based

			 initiatives.

					107.Office of

			 Technology for Peace

				(a)In

			 generalThere shall be in the Department an Office of Technology

			 for Peace, the head of which shall be the Assistant Secretary of Technology for

			 Peace. The Assistant Secretary of Technology for Peace shall carry out those

			 functions in the Department affecting the awareness, study, and impact of

			 developing new technologies on the creation and maintenance of domestic and

			 international peace.

				(b)GrantsThe

			 Assistant Secretary of Technology for Peace shall provide grants for the

			 research and development of technologies in transportation, communications, and

			 energy that—

					(1)are nonviolent in

			 their application; and

					(2)encourage the

			 conservation and sustainability of natural resources in order to prevent future

			 conflicts regarding scarce resources.

					108.Office of Arms

			 Control and Disarmament

				(a)In

			 generalThere shall be in the Department an Office of Arms

			 Control and Disarmament, the head of which shall be the Assistant Secretary of

			 Arms Control and Disarmament. The Assistant Secretary of Arms Control and

			 Disarmament shall carry out those functions in the Department affecting arms

			 control programs and arms limitation agreements.

				(b)ResponsibilitiesThe

			 Assistant Secretary of Arms Control and Disarmament shall—

					(1)advise the

			 Secretary on all interagency discussions and all international negotiations

			 regarding the reduction and elimination of weapons of mass destruction

			 throughout the world, including the dismantling of such weapons and the safe

			 and secure storage of materials related thereto;

					(2)assist nations,

			 international agencies and nongovernmental organizations in assessing the

			 locations of the buildup of nuclear arms;

					(3)develop nonviolent

			 strategies to deter the testing or use of offensive or defensive nuclear

			 weapons, whether based on land, air, sea, or in outer space;

					(4)serve as a

			 depository for copies of all contracts, agreements, and treaties that deal with

			 the reduction and elimination of nuclear weapons or the protection of outer

			 space from militarization; and

					(5)provide technical

			 support and legal assistance for the implementation of such agreements.

					109.Office of

			 Peaceful Coexistence and Nonviolent Conflict Resolution

				(a)In

			 generalThere shall be in the Department an Office of Peaceful

			 Coexistence and Nonviolent Conflict Resolution, the head of which shall be the

			 Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict

			 Resolution. The Assistant Secretary for Peaceful Coexistence and Nonviolent

			 Conflict Resolution shall carry out those functions in the Department affecting

			 research and analysis relating to creating, initiating, and modeling approaches

			 to peaceful coexistence and nonviolent conflict resolution.

				(b)ResponsibilitiesThe

			 Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict Resolution

			 shall—

					(1)study the impact of

			 war, especially on the physical and mental condition of children (using the

			 ten-point agenda in the United Nations Childrens Fund report, State of the

			 World’s Children 1996, as a guide), which shall include the study of the effect

			 of war on the environment and public health;

					(2)publish a monthly

			 journal of the activities of the Department and encourage scholarly

			 participation;

					(3)gather information

			 on effective community peacebuilding activities and disseminate such

			 information to local governments and nongovernmental organizations in the

			 United States and abroad;

					(4)research the

			 effect of violence in the media and make such reports available to the Congress

			 annually; and

					(5)sponsor conferences

			 throughout the United States to create awareness of the work of the

			 Department.

					110.Office of Human

			 Rights and Economic Rights

				(a)In

			 generalThere shall be in the Department an Office of Human

			 Rights and Economic Rights, the head of which shall be the Assistant Secretary

			 for Human Rights and Economic Rights. The Assistant Secretary for Human Rights

			 and Economic Rights shall carry out those functions in the Department

			 supporting the principles of the Universal Declaration of Human Rights passed

			 by the General Assembly of the United Nations on December 10, 1948.

				(b)ResponsibilitiesThe

			 Assistant Secretary for Human Rights and Economic Rights shall—

					(1)assist the

			 Secretary, in cooperation with the Secretary of State, in furthering the

			 incorporation of principles of human rights, as enunciated in the United

			 Nations General Assembly Resolution 217A (III) of December 10, 1948, into all

			 agreements between the United States and other nations to help reduce the

			 causes of violence;

					(2)gather information

			 on and document human rights abuses, both domestically and internationally, and

			 recommend to the Secretary nonviolent responses to correct abuses;

					(3)make such findings

			 available to other agencies in order to facilitate nonviolent conflict

			 resolution;

					(4)provide trained

			 observers to work with nongovernmental organizations for purposes of creating a

			 climate that is conducive to the respect for human rights;

					(5)conduct economic

			 analyses of the scarcity of human and natural resources as a source of conflict

			 and make recommendations to the Secretary for nonviolent prevention of such

			 scarcity, nonviolent intervention in case of such scarcity, and the development

			 of programs of assistance for people experiencing such scarcity, whether due to

			 armed conflict, maldistribution of resources, or natural causes;

					(6)assist the

			 Secretary, in cooperation with the Secretary of State and the Secretary of the

			 Treasury, in developing strategies regarding the sustainability and the

			 management of the distribution of funds from international agencies, the

			 conditions regarding the receipt of such funds, and the impact of those

			 conditions on the peace and stability of the recipient nations; and

					(7)assist the

			 Secretary, in cooperation with the Secretary of State and the Secretary of

			 Labor, in developing strategies to promote full compliance with domestic and

			 international labor rights law.

					111.Intergovernmental

			 Advisory Council on Peace and Nonviolence

				(a)In

			 generalThere shall be in the Department an advisory committee to

			 be known as the Intergovernmental Advisory Council on Peace and Nonviolence

			 (hereinafter in this Act referred to as the Council). The

			 Council shall provide assistance and make recommendations to the Secretary and

			 the President concerning intergovernmental policies relating to peace and

			 nonviolent conflict resolution.

				(b)ResponsibilitiesThe

			 Council shall—

					(1)provide a forum

			 for representatives of Federal, State, and local governments to discuss peace

			 issues;

					(2)promote better

			 intergovernmental relations; and

					(3)submit, biennially

			 or more frequently if determined necessary by the Council, a report to the

			 Secretary, the President, and the Congress reviewing the impact of Federal

			 peace activities on State and local governments.

					112.Consultation

			 required

				(a)Consultation in

			 cases of conflict(1)In any case in which a

			 conflict between the United States and any other government or entity is

			 imminent or occurring, the Secretary of Defense and the Secretary of State

			 shall consult with the Secretary concerning nonviolent means of conflict

			 resolution.

					(2)In any case in which such a conflict

			 is ongoing or recently concluded, the Secretary shall conduct independent

			 studies of diplomatic initiatives undertaken by the United States and other

			 parties to the conflict.

					(3)In any case in which such a conflict

			 has recently concluded, the Secretary shall assess the effectiveness of those

			 initiatives in ending the conflict.

					(4)The Secretary shall establish a

			 formal process of consultation in a timely manner with the Secretary of the

			 Department of State and the Secretary of the Department of Defense—

						(A)prior to the initiation of any armed

			 conflict between the United States and any other nation; and

						(B)for any matter involving the use of

			 Department of Defense personnel within the United States.

						(b)Consultation in

			 drafting treaties and agreementsThe executive branch shall

			 consult with the Secretary in drafting treaties and peace agreements.

				113.Authorization

			 of appropriations

				(a)In

			 generalThere is authorized

			 to be appropriated to carry out this Act for a fiscal year beginning after the

			 date of the enactment of this Act an amount equal to at least 2 percent of the

			 total amount appropriated for that fiscal year for the Department of

			 Defense.

				(b)Rule of

			 constructionNothing in this

			 section shall be construed to require a reduction in appropriations for the

			 Department of Defense.

				IIADMINISTRATIVE

			 PROVISIONS AND TRANSFERS OF AGENCY FUNCTIONS

			201.StaffThe Secretary may appoint and fix the

			 compensation of such employees as may be necessary to carry out the functions

			 of the Secretary and the Department. Except as otherwise provided by law, such

			 employees shall be appointed in accordance with the civil service laws and

			 their compensation fixed in accordance with title 5 of the United States

			 Code.

			202.TransfersThere are hereby transferred to the

			 Department the functions, assets, and personnel of—

				(1)the Peace

			 Corps;

				(2)the United States

			 Institute of Peace;

				(3)the Office of the

			 Under Secretary for Arms Control and International Security Affairs of the

			 Department of State;

				(4)the Gang

			 Resistance Education and Training Program of the Bureau of Alcohol, Tobacco and

			 Firearms; and

				(5)the SafeFutures

			 program of the Office of Juvenile Justice and Delinquency Prevention of the

			 Department of Justice.

				203.Conforming

			 amendmentsNot later than 90

			 days after the date of the enactment of this Act, the Secretary shall prepare

			 and submit to Congress proposed legislation containing any necessary and

			 appropriate technical and conforming amendments to the laws of the United

			 States to reflect and carry out the provisions of this Act.

			IIIFEDERAL

			 INTERAGENCY COMMITTEE ON PEACE AND NONVIOLENCE

			301.Federal

			 Interagency Committee on Peace and NonviolenceThere is established a Federal Interagency

			 Committee on Peace and Nonviolence (hereinafter in this Act referred to as the

			 Committee). The Committee shall—

				(1)assist the

			 Secretary in providing a mechanism to assure that the procedures and actions of

			 the Department and other Federal agencies are fully coordinated; and

				(2)study and make

			 recommendations for assuring effective coordination of Federal programs,

			 policies, and administrative practices affecting peace.

				IVESTABLISHMENT OF

			 PEACE DAY

			401.Peace

			 DayAll citizens should be

			 encouraged to observe and celebrate the blessings of peace and endeavor to

			 create peace on a Peace Day. Such day shall include discussions of the

			 professional activities and the achievements in the lives of

			 peacemakers.

			

